Order filed January 13, 2015, Withdrawn, Appeal Reinstated and Order filed
January 29, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00708-CR
                                  ____________

                     ODEL RODRICK ALLEN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1324945

                                    ORDER

      Appellant’s brief was due December 3, 2014.         No brief or motion for
extension of time was filed. On December 12, 2015, the parties were notified that
the time for filing appellant’s brief had expired and unless a motion for extension
of time was filed the Court would take appropriate action. No response was filed.
On January 13, 2015, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for failure to file
appellant’s brief.

      On January 23, 2015, counsel filed a motion for extension of time to file
appellant’s brief until February 13, 2015.

      The motion is granted. Our order of January 13, 2015, is withdrawn. The
appeal is reinstated. Appellant’s brief is due February 13, 2015.



                                      PER CURIAM